Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	The present application is a continuation of parent application no. 16/892,604, which has issued as Patent No. US 11,282,951 B2.
	In response to a restriction requirement mailed on 11/21/2022, the Applicant (i) elected Group I encompassing method claims 1-20 without traverse and (ii) canceled claims 21 and 22 drawn to the non-elected Group II on 11/29/2022. The Applicant added new method claims 29 and 30 directed to the elected Group I. 
	Non-elected Group II currently encompassing zero claims has been withdrawn from examination. Elected claims 1-20, 29 and 30 are pending and are examined below. 

Information Disclosure Statement (IDS)
	Information disclosure statement submitted on 02/11/2022 ("02-11-22 IDS") is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the 02-11-22 IDS is being considered by the examiner. 
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: METHOD OF FORMING SEMICONDUCTOR POWER DEVICES HAVING GRADED LATERAL DOPING[[ AND METHODS OF FORMING SUCH DEVICES]]
Claim Rejections - 35 USC § 112
 The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Section 2173.02.I. of the MPEP provides the following guidance on how pre-issuance claims under examination are construed differently than patented claims:
Patented claims are not given the broadest reasonable interpretation during court proceedings involving infringement and validity, and can be interpreted based on a fully developed prosecution record. While "absolute precision is unattainable" in patented claims, the definiteness requirement "mandates clarity." Nautilus, Inc. v. Biosig Instruments, Inc., 527 U.S. __, 134 S. Ct. 2120, 2129, 110 USPQ2d 1688, 1693 (2014). A court will not find a patented claim indefinite unless the claim interpreted in light of the specification and the prosecution history fails to "inform those skilled in the art about the scope of the invention with reasonable certainty." Id. at 1689.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The Office does not interpret claims when examining patent applications in the same manner as the courts. In re Packard, 751 F.3d 1307, 1312, 110 USPQ2d 1785, 1788 (Fed. Cir. 2014); In re Morris, 127 F.3d 1048, 1054, 44 USPQ2d 1023, 1028 (Fed. Cir. 1997); In re Zletz, 893 F.2d 319, 321-22 (Fed. Cir. 1989). The Office construes claims by giving them their broadest reasonable interpretation during prosecution in an effort to establish a clear record of what the applicant intends to claim. Such claim construction during prosecution may effectively result in a lower threshold for ambiguity than a court's determination. Packard, 751 F.3d at 1323-24, 110 USPQ2d at 1796-97 (Plager, J., concurring). However, applicant has the ability to amend the claims during prosecution to ensure that the meaning of the language is clear and definite prior to issuance or provide a persuasive explanation (with evidence as necessary) that a person of ordinary skill in the art would not consider the claim language unclear. In re Buszard, 504 F.3d 1364, 1366 (Fed. Cir. 2007)( claims are given their broadest reasonable interpretation during prosecution "to facilitate sharpening and clarifying the claims at the application stage"); see also In re Yamamoto, 740 F.2d 1569, 1571 (Fed. Cir. 1984); In re Zletz, 893 F.2d 319, 322, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989). 
	Here, the independent claim 1 is indefinite, because it is unclear whether "an implantation of a first portion" and "an implantation of a second portion" are method steps or structural features of the semiconductor device.  
	Claims 2-15 are indefinite, because they depend from the indefinite claim 1. 
	Claim 4 is further indefinite, because is it unclear whether "an ion implantation in the drift layer" is a method step or a structural feature of the semiconductor device. 

A. Prior-art rejections based on Kono
	
Claim Rejections - 35 USC § 1021  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.	

Claims 1, 2, 4, 5, 7, 9, 10, 16 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pub. No. US 2009/0078942 A1 to Kono et al. ("Kono") (cited in the 02-11-22 IDS).
Fig. 9 of Kono has been provided to support the rejection below: 


    PNG
    media_image2.png
    314
    329
    media_image2.png
    Greyscale


	Regarding independent claim 1, Kono teaches a method of forming a semiconductor device (para [0058] - "FIG. 9 is a sectional view of a vertical SiCMOSFET according to a second embodiment of the present invention. The components identical to those of the first embodiment are designated by the same reference numbers and will not be described. The second embodiment differs from the first embodiment in two respects. First, a p- -type well 14 is provided in place of the p- -type base region..."), comprising:
	providing a drift layer 2 on a substrate 1 (para [0041] - "As FIG. 1 shows, a first silicon carbide layer (n- -type drift layer) 2 containing n-type impurities at concentrations of about 5x1015 to 2x1016/cm3 and a thickness of about 5 to 10 um is formed on a hexagonal-crystal SiC substrate (n+ -type substrate) 1 that contains n-type impurities at concentration of about 5x1018 to 1x1019/cm3. On the surface of the n- drift layer 2...");
	an ion implantation of a first portion 5 of a source/drain region 5, 7 (para [0061] - "Then, as shown in FIG. 11, an ion-implantation mask 6...is formed on the first silicon carbide layer 2....n-type impurities (e.g., phosphorus, P) are ion-implanted at...total dose of 1x1014/cm2. First silicon carbide region 4 and second silicon carbide region (source region) 5 are thereby formed to the depth of 0.3 um from the surface of the first silicon carbide layer 2."; para [0062] - "an n+ -type source contact region 7") in the drift layer 2 at a first dopant dose (n-); and
	an ion implantation of a second portion 7 of the source/drain region 5, 7 in the first portion 5 of the source/drain region 5, 7 at a second dose (n+) (para [0061] - "Next, as shown in FIG. 12, an n+ -type source contact region 7 having an impurity concentration of 1x1020/cm3 is formed in a selected surface region of the source region 5, 7, different from the first dopant dose (n+ vs. n-).
	Regarding claim 2, Kono teaches the first dopant dose is between 1x1012 dopants/cm2 to 1x1015 dopants/cm2 (para [0061] - "...n-type impurities (e.g., phosphorus, P) are ion-implanted at acceleration energy of 10 to 250 keV and total dose of 1x1014/cm2.").
	Regarding claim 4, Kono teaches prior to the ion implantation of the first portion 5 of the source/drain region 5, 7, an ion implantation in the drift layer 2 of a well region 14 (para [0058] -  "...a p- -type well 14 is provided in place of the p-type base region.") having a conductivity type (p-type) opposite that of the source/drain region 5, 7. 
	Regarding claim 5, Kono teaches the ion implantation of the well region 14 that is performed at a third dopant dose of between 1x1012 dopants/cm2 to 1x1014 dopants/cm2 (para [0060] - "Using the ion-implantation mask, p-type impurities (e.g., Al) are implanted...at...dose of 1x1014/cm2.") 
	Regarding claim 7, Kono teaches forming a gate dielectric layer 101 (para [0045] - "a gate insulating film 101") on the drift layer 2; and
	forming a gate electrode 11 (para [0045] - "a gate electrode 11") on the gate dielectric layer 101.
	Regarding claim 9, Kono teaches a thickness of the gate dielectric layer 101 over the first portion 5 of the source/drain region 5, 7 that is substantially uniform (para [0045] - "a gate insulating film 101 about 80 nm thick is formed, covering the above regions 3, 4 and 5 (see Fig. 1).
	Regarding claim 10, Kono teaches (para [0050] - "Next, a gate insulating film 101 is formed by thermal oxidation...over the n- -type third silicon carbide regio 9, base region 3 and source region 5...").
	 
	Regarding independent claim 16, Kono teaches a method of forming a semiconductor device (para [0058] - "FIG. 9 is a sectional view of a vertical SiCMOSFET according to a second embodiment of the present invention. The components identical to those of the first embodiment are designated by the same reference numbers and will not be described. The second embodiment differs from the first embodiment in two respects. First, a p- -type well 14 is provided in place of the p- -type base region..."), comprising:
	providing a silicon carbide (SiC) drift layer 2 on a substrate 1 (para [0041] - "As FIG. 1 shows, a first silicon carbide layer (n- -type drift layer) 2 containing n-type impurities at concentrations of about 5x1015 to 2x1016/cm3 and a thickness of about 5 to 10 um is formed on a hexagonal-crystal SiC substrate (n+ -type substrate) 1 that contains n-type impurities at concentration of about 5x1018 to 1x1019/cm3. On the surface of the n- drift layer 2...");
	implanting a second conductivity type (p-type) dopant ions into the drift layer 2 to form a well region 14 (para [0058] -  "...a p- -type well 14 is provided in place of the p-type base region.");
	implanting first conductivity type (n-type) dopant ions into the well region 14 to form a low-concentration source/drain region 5 that has a first peak dopant concentration in an upper portion of the well region 14 (para [0061] - "Then, as shown in FIG. 11, an ion-implantation mask 6...is formed on the first silicon carbide layer 2....n-type impurities (e.g., phosphorus, P) are ion-implanted at...total dose of 1x1014/cm2. First silicon carbide region 4 and second silicon carbide region (source region) 5 are thereby formed to the depth of 0.3 um from the surface of the first silicon carbide layer 2."); and
	implanting first conductivity type dopant ions into less than all of an upper portion of the low-concentration source/drain region to convert a portion of the low-concentration source/drain region 5 into a high-concentration source/drain region 7 (para [0061] - "Next, as shown in FIG. 12, an n+ -type source contact region 7 having an impurity concentration of 1x1020/cm3 is formed in a selected surface region of the source region 5.") that has a second peak dopant concentration that exceeds the first peak dopant concentration, the low-concentration source/drain region 5 and the high-concentration source/drain region 7 together comprising a source/drain region 5, 7 (para [0042] - "a second silicon carbide region (n- -type source region) 5"; para [0043] - "An n+ -type source contact 7 is formed in the surface of the source region 5.").
	Regarding claim 17, Kono teaches forming a gate dielectric layer 101 (para [0045] - "a gate insulating film 101") on the drift layer 2 and the source/drain region 5, 7; and
	forming a gate electrode 11 (para [0045] - "a gate electrode 11") on the gate dielectric layer 101.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
(1). Determining the scope and contents of the prior art.
(2). Ascertaining the differences between the prior art and the claims at issue.
(3). Resolving the level of ordinary skill in the pertinent art.
(4). Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6, 8, 12-14, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kono.
	Regarding claim 6, Kono teaches a side boundary of the first portion 7 of the source/drain region 5, 7 that is laterally offset from a side boundary of the second portion 5 of the source/drain region 5, 7 by a distance.
	Kono does not, however, specify the distance being between 50 Angstroms to 2000 Angstroms. 
	However, in Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Court held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (see MPEP 2144.04).
	Since the only difference between the claimed device and the device taught by Kono a relative dimension of the distance between 50 Angstroms to 2000 Angstroms, the Court would be more likely than not hold that the claimed device is not patentably distinct from the device taught by Kono.  Moreover, at the time of the invention being made, it would have been obvious to one of ordinary skill in the art modify the device such that distance is within 50 Angstroms to 2000 Angstroms with a reasonable expectation of minimizing the size of a device as the one of ordinary skill in the semiconductor art is incentivized to make adjustments to size to fit an intended purpose of making device smaller as market forces demand that the device scale down with Moore's Law.  	
	Regarding claim 8, Kono teaches an edge of the gate electrode 11 that is laterally separated from the interface between the first portion 7 and the second portion 5 of the source/drain region 5, 7 by a separation distance. 
	Kono does not, however, specify said separation distance by 1000 Angstroms to 5000 Angstroms. 
	However, in Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Court held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (see MPEP 2144.04).
	Since the only difference between the claimed device and the device taught by Kono a relative dimension of the separation distance by 1000 Angstroms to 5000 Angstroms, the Court would be more likely than not hold that the claimed device is not patentably distinct from the device taught by Kono.  Moreover, at the time of the invention being made, it would have been obvious to one of ordinary skill in the art modify the device such that the separation distance is by 1000 Angstroms to 5000 Angstroms with a reasonable expectation of minimizing the size of a device as the one of ordinary skill in the semiconductor art is incentivized to make adjustments to size to fit an intended purpose of making device smaller as market forces demand that the device scale down with Moore's Law.  

	Regarding claim 12, Kono teaches the ion implantation of the first portion 5 of the source/drain region 5, 7 that comprises:
	forming a mask layer 6 on the drift layer 2 (para [0048] - "As shown in FIG. 4, an implantation mask 6 is formed...").
	Kono does not specifically disclose in the embodiment leading up to the formation of the semiconductor device shown in FIG. 9 that the mask layer is patterned and etched to form the mask layer. 
	However, there are limit number of ways that a mask layer can be formed. (1) Either the mask layer is deposited, patterned and then etched or (2) the mask layer is selectively deposited using known methods.  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill to try any one of the known methods (1) or (2) as an obvious matter of design choice between known options as described above with a reasonable expectation of success of forming the mask layer 6 (see In re Kubin, 561 F.3d 1351 (Fed. Cir. 2009) as to why it would have been obvious for one of ordinary skill in the art to pursue known options from a finite number of known options with a reasonable expectation of success of arriving at a result in light of the teachings of the prior art).  Engineers are often tasked to trying different things within the context of what known options are available; that's why engineers are trained to do.  Unless the Applicant can show that the mask that is formed by patterning and etching is critical to the claimed invention such that it produces unexpected results that are different in kind and not different in degree over the method taught by Kono, claim 12 is obvious.  
Regarding claim 13, Kono teaches patterning and etching the mask layer that comprises leaving a first portion of the mask layer 6 present on the drift layer 2, and
wherein the ion implantation of the first portion 5 of the source/drain region 5, 7 further comprises implanting ions through the first portion of the mask layer 6 (para [0061] - "...n-type impurities (e.g., phosphorus, P) are ion-implanted at acceleration energy of 10 to 250 keV and total dose of 1x1014/cm2.").
Regarding claim 14, Kono teaches the first portion of the mask layer 6 having a thickness, but does not specify that the thickness is between 50 Å to 500 Å.
However, in Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Court held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (see MPEP 2144.04).
	Since the only difference between the claimed method and the method taught by Kono is a relative dimension of he mask layer having a thickness in a range of 50 Å to 500 Å, the Court would be more likely than not hold that the claimed method is not patentably distinct from the method taught by Kono.  Moreover, at the time of the invention being made, it would have been obvious to one of ordinary skill in the art modify the method such that thickness of the mask layer is in a range of 50 Å to 500 Å with a reasonable expectation of providing a mask that allows for processing devices in the nanometer scale as the one of ordinary skill in the semiconductor art is incentivized to make adjustments to size to fit an intended purpose of making device smaller as market forces demand that the device scale down with Moore's Law.  
	Regarding claim 18, although Kono does not explicitly disclose the n-type impurity concentration of the n- type source region 5, Kono teaches the first dopant concentration (n+) of the first portion 7 is greater than the second dopant concentration (n-) of the second portion 5. As a matter of relative comparison, Kono does teach another n- -type drift layer 2 having an n-type impurity concentration about 5x1015/cm3 in para [0041], which is at least 4 orders of magnitude lower in concentration than that of n+ -type.  It would not make sense for Kono to designate or differentiate n- from n+ within the same order of magnitude for one region and by many orders of magnitude for another region. So, it is more likely than not that the n minus type region 5 has n-type impurity concentration that is at least an order of magnitude lower than that of n+. Otherwise, source region 5 would have been designated as "n+" or "n". 
	 "In the case where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)" (quoting MPEP 2144.05.I.).  
Since Kono implicitly teaches the n+ impurity concentration of the first portion 7 that is at least an order of magnitude greater than the n- impurity concentration of the second portion 5, Kono overlaps with the claimed range of "at least an order of magnitude,"  a prima facie case of obviousness exist. The burden shifts to the Applicant to show that the claimed range provides unexpected result that is difference in kind and not difference in degree. See In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Moreover, the only difference between the claimed device and the device taught by Kono is a claim range of the difference between the dopant concentration of the first portion and the dopant concentration of the second portion, the difference being one to three orders of magnitude. 
However, according to Section 2144.05 of the MPEP, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Here, Kono teaches general condition of the first dopant concentration of the first portion 7 being much greater than the second dopant concentration of the second portion by virtue of the n+ being differentiated from n- not by being just "n" but by "n-".  Unless the Applicant can show that the claimed specific condition of said difference in the dopant concentrations being one to three orders of magnitude produces an unexpected result that is different in kind and not different in degree over said general conditions as taught by Kono, claim 18 would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, because it would not be inventive to discover the optimum or workable ranges by routine experimentation.  
Regarding claim 19, Kono teaches a first portion 5 of the low concentration source/drain region 5, 7 that extends to the top surface of the source/drain region 5, 7 that is underneath the gate electrode 11.

B. Prior-art rejections based on Hatta
	
Claim Rejections - 35 USC § 102 
Claims 1, 7, 10 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pub. No. US 2017/0229535 A1 to Hatta et al. ("Hatta").
Fig. 1 of Hatta has been provided to support the rejection below: 

    PNG
    media_image3.png
    388
    347
    media_image3.png
    Greyscale

	Regarding independent claim 1, Hatta teaches a method of forming a semiconductor device (see Fig. 1), comprising:
	providing a drift layer 2 on a substrate 1a (para [0057] - "...a first conductivity type drift layer 2 (a silicon carbide semiconductor layer) epitaxially grown on the semiconductor substrate 1a.");
	an ion implantation of a first portion 15b of a source/drain region 12 (para [0061] - "The source resistance control region 15 includes a low concentration source resistance control region 15a and a high concentration source resistance control region 15b whose impurity concentrations are different from each other...The impurity concentration of the high concentration source resistance control region 15b is set higher than the impurity concentration of the low concentration source resistance control region 15a...") in the drift layer 2 at a first dopant dose (para [0091] - "The low concentration source resistance control region 15a and the high concentration source resistance control region 15b may be formed by one stage of ion implantation at the same time, or may be formed by a plurality of stages of ion implantation."); and
	an ion implantation of a second portion 15a of the source/drain region 12 in the drift layer 2 at a second dopant dose, different from the first dopant dose (para [0084] - "The high concentration source resistance control region 15b is formed to preferably have the impurity concentration larger by at least one digit than the low concentration source resistance control region 15a."). 
	Regarding claim 7, Hatta teaches forming a gate dielectric layer 30 (para [0097] - "gate insulating film 30") on the drift layer 2; and
	forming a gate electrode 35 (para [0098] - "gate electrode 35") on the gate dielectric layer 30. 
	Regarding claim 10, Hatta teaches the gate dielectric layer 30 that comprises thermally growing the gate dielectric layer 30. 
	Regarding claim 11, Hatta teaches the gate dielectric layer 30  that comprises silicon dioxide (para [0097] - "Subsequently, the gate insulating film 30, which is the silicon oxide film, is formed on the surface of the drift layer 2. The method of forming the gate insulating film 30 includes a thermal oxidation method and a deposition method, for example."). 
 
Claim Rejections - 35 USC § 103
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hatta and examiner's assertion of official notice.
	Regarding claim 3, Hatta teaches that the second dopant dose is higher than the first dopant dose (para [0084] - "The low concentration source resistance control region 15a is formed to preferably have the impurity concentration smaller by at least one digit than the source contact region 12a or the source extension region 12b. The high concentration source resistance control region 15b is formed to preferably have the impurity concentration larger by at least one digit than the low concentration source resistance control region 15a.") and that the first dopant dose is lower than the dopant concentration in the source contact region 12a, which has a maximum dopant concentration as low as 1x1018/cm3. 
 	Hatta does not specifically disclose that a range of dose for the second dopant dose between 5x1014 dopants/cm2 to 5x1016 dopants/cm2. 
	However, examiner asserts an official notice of the fact that ion implanting at a dose that overlaps with a range of 5x1014 dopants/cm2 to 5x1016 dopants/cm2 is well known in the art. 
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the method of Hatta by employing a second dopant dose that is between 5x1014 dopants/cm2 to 5x1016 dopants/cm2 that has been asserted to be well-known in the art to provide the second portion 15b of the source/drain region 12 with enough dopants to function as source resistance control layer.

C. Prior-art rejections based on Cho 
	
Claim Rejections - 35 USC § 102 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 7 and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Pub. No. US 2021/0134997 A1 to Cho et al. ("Cho").
	Figs. 4, 5 and 8 of Cho are provided to support the rejections below:




    PNG
    media_image4.png
    269
    315
    media_image4.png
    Greyscale
 



    PNG
    media_image5.png
    272
    322
    media_image5.png
    Greyscale




    PNG
    media_image6.png
    236
    294
    media_image6.png
    Greyscale


	Regarding independent claim 1, Cho teaches a method of forming a semiconductor device (para [0033] - "FIGS. 2-8 illustrates a process for making a SiC MOSFET according to an embodiment."), comprising:
	providing a drift layer 204 (para [0035] - "drift layer 204") on a substrate 200;
	an ion implantation of a first portion 218 of a source/drain region 218, 226 or 212 (para [0040] - "A heavily doped region 218 of a p-type conductivity is formed by implanting p-type dopants (e.g., Al ions) into the P-well...P-well 212"; para [0043] - "A source region 226 of an n-type conductivity is formed by implanting n-type dopants into the P-well and the region 218."; see Fig. 4) in the drift layer 204 at a first dopant dose (para [0041] - "The pocket 218 may have a dopant concentration of about 8x1017/cm3."); and
	an ion implantation of a second portion 226 of the source/drain region 218, 226 or 212 in the first portion 218 of the source/drain region 218, 226 or 212 (see Fig. 5) at a second dopant dose (para [0043] - "The source region 226 has a dopant concentration of about 1x1020/cm3."), different from the first dopant dose (8x1017/cm3 vs. 1x1020/cm3).
	Regarding claim 7, Cho teaches forming a gate dielectric layer 238 (para [0051] - "Referring to FIG. 8, a gate insulation layer 238 is formed over the drift layer 204 on the frontside of the substrate.") on the drift layer 204; and
	forming a gate electrode 240 (para [0051] - "A gate material is deposited and patterned to form a gate 240.") on the gate dielectric layer 238. 
	Regarding claim 15, Cho teaches the first portion 218 of the source/drain region 218, 226 or 212 is underneath the gate electrode 240, and at least part of the second portion 226 of the source/drain region 218, 226 or 212 is not underneath the gate electrode 240.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: 
Claim 20 is objected to, but would be allowable if (i) its base claim 1 is amended to include all of the limitations of claim 15 and intervening claim 7 or (ii) claim 15 is rewritten in independent form to include all of the limitations of its base claim 1 and the intervening claim 7.

Independent claim 29 is allowed, because the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with the other claimed elements in claim 29, wherein the first thickness is within 15% of the second thickness. 
Claim 30 is allowed, because it depends from the allowed independent claim 29. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL JUNG whose telephone number is (408) 918-7554.  The examiner can normally be reached on 8:30 A.M. to 7 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on (571) 272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL JUNG/Primary Examiner, Art Unit 2895                                                                                                                                                                                                        07 December 2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status